INGRAHAM, J.
A statement of the proceeding which has resulted in this judgment, and the nature of the judgment, are stated in a former appeal in this action. 82 App. Div. 279, 81 N. Y. Supp. 695. Entertaining the views there expressed, it is quite apparent that a judgment, so far as it affects appellant Doelger or directs a sale of his property, was unauthorized, and that for the reasons stated in that opinion the judgment, so far as it affects appellant Doelger, should be reversed, and all provisions in the judgment by which it is adjudged that the plaintiffs acquire a lien upon the premises described in the complaint and directing a sale of the property, should be stricken from the judgment appealed from, with costs to the said appellant against the respondents.